                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

RANDALL AUSTIN ESTES, et al.                                                         PLAINTIFFS

v.                                Case No. 4:18-cv-00026-KGB

CHRISTOPHER BUELL, et al.                                                         DEFENDANTS

                                             ORDER

       Plaintiffs allege that defendants improperly denied them overtime compensation in

violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), and the Arkansas

Minimum Wage Act (“AMWA”), Arkansas Code Annotated § 11-4-201 et seq. (Dkt. No. 18, ¶ 1).

Before the Court is the parties’ notice of settlement and joint motion for order (Dkt. No. 43). The

parties request that the Court remove the trial currently set in this matter from the docket for the

week of April 1, 2019 (Id.). The parties also request that that the Court enter the Consent Judgment

attached to the parties’ notice of settlement and joint motion for order (Dkt. No. 43-1).

       Settlement agreements resolving FLSA claims are typically subject to court approval. See

Dillworth v. Case Farms Processing, Inc., Case No. 5:08-cv-1694, 2010 WL 776933 at *2 (N.D.

Ohio Mar. 8, 2010) (citing 29 U.S.C. §216(b)). Before approving a settlement, the Court must

ensure that the parties are not negotiating around the FLSA’s requirements and that the settlement

represents a fair and reasonable resolution of a bona fide dispute. See id. at *5; see also Int’l

Union, United Auto., Aerospace, & Agric. Implement Workers of Am. v. Gen. Motors Corp., 497

F.3d 615, 631 (6th Cir. 2007).

       The Eighth Circuit Court of Appeals has not directly addressed the factors to be considered

in deciding motions for approval of FLSA settlements. See Melgar v. OK Foods, No. 17-2612,

2018 WL 4100070, at *3 (8th Cir. Aug. 29, 2018) (reversing in part and remanding the district
court’s decision to reduce the attorney fee award in a private settlement relating to FLSA claims

based on the issue of attorney fees). However, other courts have examined such settlements.

“When employees bring a private action for back wages under the FLSA, and present to the district

court a proposed settlement, the district court may enter a stipulated judgment after scrutinizing

the settlement for fairness.” See Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1353

(11th Cir. 1982). After Lynn’s Food was decided, other courts to examine this issue have divided

the “fairness” determination into two steps:

         First, the court should consider whether the compromise is fair and reasonable to
         the employee (factors “internal” to the compromise). If the compromise is
         reasonable to the employee, the court should inquire whether the compromise
         otherwise impermissibly frustrates implementation of the FLSA (factors “external”
         to the compromise). The court should approve the compromise only if the
         compromise is reasonable to the employee and furthers implementation of the
         FLSA in the workplace.

Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1240-41 (M.D. Fla. 2010); see also Anthony v.

Concrete Supply Co., Inc., Case No. 3:16-cv-70-TCB, 2017 WL 5639933, at *1 (N.D. Ga. August

23, 2017) (applying the Dees approach). This Court has previously applied the Dees approach

when analyzing settlement agreements under FLSA. See Younger v. Centers for Youth and

Families, Inc., Case No. 4:16-cv-00170-KGB, 2017 WL 1652561 (E.D. Ark. April 27, 2017);

Cruthis v. Vision’s, Case No. 4:12-cv-00244-KGB, 2014 WL 4092325 (E.D. Ark. August 19,

2014).

         Having reviewed the Consent Judgment, the Court determines that the Consent Judgment

provides plaintiffs a reasonable recovery and furthers the implementation of the FLSA in the

workplace. Accordingly, the Court grants the parties’ notice of settlement and joint motion for

order (Dkt. No. 43). The Court incorporates the Consent Judgment as if it were set forth herein

word for word in its entirety (Dkt. No. 43-1). The Court removes from the trial docket the trial in




                                                2
this matter currently set for the week of April 1, 2019. Per the Consent Judgment, plaintiffs have

14 days from the date of the entry of this Order to petition the Court for reasonable attorneys’ fees.

       The action is dismissed with prejudice and without costs to any party, except to the extent

otherwise expressly provided in the Consent Judgment or as expressly ordered by the Court via a

future Order. The Court retains exclusive jurisdiction over the performance and enforcement of

the Consent Judgment and this Order.

       It is so ordered, this the 3rd day of April, 2019.



                                                      _________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                  3
